Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 12/08/2020 has been entered.
Claims 1-24 are presented for further examination.

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To furthers address applicant’s arguments stated in 11/9/2020: 
Muscariello discloses part of the newly amended limitation such that : wherein to determine the network protocol, the instruction configure the processing circuitry to invoke an artificial neural network (ANN) on context and measurement information (ICN nodes have intelligence to decide the type of protocol being used ) to select the network protocol (instruction execute by processor, and enable inference engine/forwarding engine, 512, to select a network 
Although Muscariello disclosed the invention specifically as claimed, Muscariello did not explicitly utilizing the term protocols and was not explicitly in disclosing convergence layer positioned between an application layer containing the application and network layers. 
Lord, specially discloses determining a network protocol of several network protocols to transmit the request (dynamic config the device with defined protocol to exchange information: par 0035 and par 0052); Lord further teaches in details that the convergence layer positioned between an application layer containing the application and network layers (refer to Fig 2).   

Therefore, the arguments are not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muscariello et al hereinafter Muscariello (US 20180242218) in view of Lord et al hereinafter Lord (US 20140328190). 

Referring to Claim 1. Muscariello discloses a device for information centric network (ICN) interworking, the device comprising: processing circuitry; and a memory including instructions that, when executed, configure the processing circuitry to: receive a request at a convergence layer of a node (gateway/ICN nodes, , refer to abstract), the request originating at an application (refer to par 0044); determine a network protocol of several network protocols to use to transmit the request (refer to 0050, 0128, 0134, 0235, 0248, 0255); wherein to determine the network protocol, the instruction configure the processing circuitry to invoke an artificial neural network (ANN) on context and measurement information (ICN nodes have intelligence to decide which protocol to use) to select the network protocol (instruction execute by processor, and enable inference engine/forwarding engine, 512, to select a network protocol, refer to par Fig 5, 0134, 0135); and transmit the request via the network protocol (refer to par 0255, 0257, 0258).
Although Muscariello disclosed the invention specifically as claimed, Muscariello did not explicitly utilizing the term protocols and was not explicitly in disclosing convergence layer positioned between an application layer containing the application and network layers.
Lord, specially discloses determining a network protocol of several network protocols to transmit the request (dynamic config the device with defined protocol to exchange information: par 0035 and par 0052); Lord further teaches in details that the convergence layer positioned between an application layer containing the application and network layers (refer to Fig 2).   


Referring to Claim 2.  Muscariello with Lord disclosed the device of claim 1, Muscariello discloses wherein, the ANN is a spiking neural network (inferences contains network, where refer to par 0128, 0304, 0251, 0257).

Referring to Claim 3.  Muscariello with Lord disclosed the device of claim 2, Muscariello discloses wherein, to transmit the request, the instructions configure the processing circuitry to use a second ANN to select a transportation medium (refer to par 0135).

Referring to Claim 4.  Muscariello with Lord disclosed the device of claim 1, Muscariello further disclose wherein, to determine the network protocol, the instructions configure the processing circuitry to use a hint from the application (refer to par 0300).

Referring to Claim 5.  Muscariello with Lord disclosed the device of claim 4, Muscariello further disclose wherein the hint includes a splitting suggestion (refer to par 0300) to split a 

Referring to Claim 6.  Muscariello with Lord disclosed the device of claim 1, Muscariello further discloses wherein, to transmit the request, the instructions configure the processing circuitry to create an ICN packet in response to selecting ICN as the network protocol (refer to par 0134).

Referring to Claim 7.  Muscariello with Lord disclosed the device of claim 6, Muscariello further discloses wherein the ICN packet includes a geographic restriction in a name of the ICN packet (refer to par 0054).

Referring to Claim 8.  Muscariello with Lord disclosed the device of claim 7, Muscariello further disclose wherein the instructions configure the processing circuitry to: determine a position of the node with respect to the geographic restriction (refer to par 0192); and forward the ICN packet based on the position of the node with respect to the geographic restriction (refer to par 0192).

Referring to Claim 9 – 24.  Claims are rejected under similar rational as claim 1-8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAREN C TANG/Primary Examiner, Art Unit 2447